Judgment, Supreme Court, New York County (Herbert Alt*156man, J.), rendered February 7, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
After the People introduced into evidence a photocopy of buy money containing handwritten postarrest markings related to the vouchering process, the court properly exercised its discretion in denying defendant’s request to introduce another photocopy of the same buy money, containing slightly different markings apparently made by a different officer. The second document was utterly irrelevant to the credibility of the testifying officer and would have distracted the jury (see People v Walker, 250 AD2d 371 [1998], lv denied 92 NY2d 862 [1998]). To the extent that defendant is raising a constitutional claim, such claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no violation of defendant’s rights to confront witnesses and present a defense. Concur—Buckley, EJ., Sullivan, Williams and Gonzalez, JJ.